Third District Court of Appeal
                               State of Florida

                          Opinion filed July 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-778
                      Lower Tribunal No. F18-16083
                          ________________


                                Juan Matta,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.


     Juan Matta, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.